Citation Nr: 0030403	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  96-50 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active service from March 1942 until October 
1945.  

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida, which, in pertinent part, 
denied service connection for four disabilities to include 
arthritis of the cervical spine.  

In May 1999, the Board issued a decision that denied the 
veteran's claim for service connection for arthritis of the 
cervical spine on the basis that the claim was not well 
grounded.  He subsequently appealed to the United States 
Court of Appeals of Veterans Claims (formerly known as the 
U.S. Court of Veterans Appeals) (hereinafter "Court").  The 
veteran was represented in his appeal to the Court by Mr. 
Adam K. Llewellyn, Esquire.  The Office of General Counsel 
for VA represented the Secretary of VA in the appeal to the 
Court.  The parties filed a Joint Motion for Remand in June 
2000, requesting that the Court vacate the Board decision as 
to this issue and remand the case to the Board for additional 
development and readjudication.  The Court granted the joint 
motion later that same month.  The case was then returned to 
the Board for compliance with the directives in the Court's 
order and the Joint Motion for Remand.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of degenerative joint 
disease of the cervical spine.

2.  The veteran has alleged that in addition to abrasive 
wounds of the forehead, nose, left elbow, and right knee, he 
also injured his neck when he was struck by a truck in 
service.

3.  A VA physician has provided a medical opinion that the 
veteran's current degenerative joint disease of the cervical 
spine could be causally related to the trauma suffered in 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for arthritis 
of the cervical spine is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service medical records do not reflect a cervical spine 
injury when the veteran was injured in a truck accident in 
January 1944 while in service; however, the veteran has 
submitted written statements that he did injure his neck in 
that accident.  In addition, a March 1995 VA examination 
report indicated the veteran is currently diagnosed to have 
severe degenerative joint disease of the cervical spine at 
levels C4-C5 and C6-C7.  Thus, the Board finds that the first 
and second elements of a wellgrounded claim have been met.  
See Caluza v. Brown, supra.

In light of the directives of the June 2000 Joint Motion for 
Remand and Order of the Court, the Board further finds that 
the third element - evidence of a nexus, or link, between the 
current disability and the veteran's prior service - has been 
satisfied in this case.  A VA physician, in the veteran's 
March 1995 examination report, stated that:  

The only history of service connected injury was 
the motor vehicle accident in England when he 
apparently did have neck problems, which were 
treated for a short period of time.  The severe 
degenerative joint disease now present is the 
result of aging, but could have been initially 
precipitated by this service connected trauma.
[Emphasis added]

There is no indication that the examiner reviewed the claims 
folder or had any input as to the veteran's medical history 
other than that supplied by the veteran.  However, the Court 
has held that the use of the word "could" by a doctor does 
not render his medical opinion without any probative value.  
See Molloy v. Brown, 9 Vet. App. 513, 516 (1996).  As the 
Court noted in Molloy, "[t]o satisfy the initial burden of 
38 U.S.C.A. § 5107(a), a claimant need only submit a 
'plausible' claim, which 'need not be conclusive but only 
possible'."  Molloy, at 516 (quoting Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).  The Board further notes that the 
United States Court of Appeals for the Federal Circuit 
recently noted that the burden of persuasion for establishing 
a well grounded claim is unique, and uniquely low.  See 
Hensley v. West, 212 F.3d. 1255, 1261 (Fed. Cir. 2000).  
Thus, the Board finds that the veteran has submitted a well 
grounded claim of service connection for arthritis of the 
cervical spine.


ORDER

The claim of entitlement to service connection for arthritis 
of the cervical spine is well grounded.  To this extent only, 
the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
arthritis of the cervical spine is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In light of the opinion contained in the VA examination 
report of March 1995 of a possible etiological relationship 
between the veteran's current diagnosis of degenerative joint 
disease of the cervical spine and the trauma he suffered 
during service, the Board finds that further development is 
necessary.  

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, not 
currently associated with the claims 
folder, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.

2.  After receiving the above records 
and/or providing the veteran an 
appropriate opportunity to submit any 
private records, the RO should schedule 
him for a VA orthopedic examination to 
evaluate his cervical spine disorder, 
currently diagnosed as degenerative joint 
disease.  The veteran is hereby advised 
that it is incumbent upon him to submit 
to a VA examination if he is applying for 
VA compensation benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  If he 
fails to report for a scheduled 
examination, without good cause, his 
claim will be decided based on the 
evidence of record, which may be 
insufficient to render a favorable 
decision.  38 C.F.R. § 3.655(a) and (b) 
(1999).  

The examiner should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she reviewed the claims folder.  All 
necessary tests should be conducted to 
determine the nature and etiology of the 
veteran's current cervical spine 
condition, and the examiner should 
review the results of any testing prior 
to completion of the report.  

After review of the claims file, the 
examiner should render an opinion as to 
the date of onset and etiology of any 
current cervical spine disorders.  The 
following questions should be specifically 
addressed by the examiner:  

a)  Is it at least as likely as not that a 
chronic cervical spine disorder was 
present during service?  
b)  Is it at least as likely as not that 
any current cervical spine disorder is 
related to any in-service disease or 
injury?  
c)  Is it as likely as not that any 
current cervical spine disorder is related 
to any service-connected disability?  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  The examiner 
must also discuss the opinion contained in 
the March 1995 VA C&P examination report.  
If further testing or examination by other 
specialists is warranted to evaluate the 
condition in issue, such testing or 
examination is to be accomplished.

3.  Following completion of the foregoing, 
review the claims folder and ensure that 
all of the above development actions have 
been conducted and completed in full.  If 
the examination report does not include 
adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, readjudicate the 
veteran's claim for service connection 
for arthritis of the cervical spine, with 
consideration of the additional evidence 
developed upon remand.  

Following completion of the above, should the veteran's claim 
remain denied, the RO should issue a supplemental statement 
of the case, and provide an appropriate period of time for a 
response by the veteran and/or his representative.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.

By the REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals






 


- 3 -


